Citation Nr: 1804207	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-11 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating for a right hip disability, rated at 20 percent prior to January 15, 2013, and 10 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to October 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

On the April 2014 Form 9, the Veteran requested a Board hearing at a local VA office.  In November 2015, the Veteran withdrew that request. 

In September 2016, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board also restored a 20 percent rating for the right hip disability effective January 15, 2013.  

The issue of entitlement to an increased rating for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's GERD disability involves hiatal hernia with dysphagia, pyrosis, and regurgitation with substernal pain, but not a considerable impairment of health; plus, gastritis with chronic symptoms, but not multiple small eroded or ulcerated areas; and esophagitis and Barrett's esophagus not involving a moderate disability.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for GERD are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, 4.118, DCs 7203, 7307, 7346 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in May 2004, which was sent prior to the rating decision grating service connection for the disability.  See 38 U.S.C.A. § 5103.  Otherwise, the Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  A case-specific notice is not required as to the downstream issues involved in the appeal for a higher initial disability rating, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Otherwise, his records from the Social Security Administration (SSA) were obtained, and these contain extensive private treatment records.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  

The latest VA examination was conducted in February 2017.  In June 2017, the Veteran argued that this examination was inadequate because the examiner did not conduct an EGD (esophagogastroduodenoscopy) and because the examiner only observed his condition in about 35 minutes.  The Board disagrees that the examination is inadequate on these bases.  The VA examiner reviewed the results of an EGD conducted in March 2015, and it was solely within the province of examiner's professional medical judgment to determine whether a new EGD or other testing necessary to evaluate the condition.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  Neither the Veteran nor the Board has the competence to dispute this VA examiner's judgment on whether to conduct a new EGD.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Fountain, 27 Vet. App. at 274-75.  There is also a presumption that the VA examiner was competent to assess the disability, and the Veteran did not provide sufficient information to indicate that the 35 minutes spent with him was insufficient to evaluate the condition.  See, e.g., Parks v. Shinseki, 716 F.3d 581, 585-86 (Fed. Cir. 2013).  To the contrary, the VA examiner indicated that she reviewed all information in the Veteran's claims file, plus his VA medical records and the private medical records.  Thus, it is not clear why the 35 minutes spent with the Veteran was insufficient to fully assess the severity of the condition.  See, e.g., Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (a VA examiner may glean the necessary information to determine the severity of a condition from the medical records or other sources of information available).  

Otherwise, there is no indication that his symptoms have materially increased in severity since the last VA examination was conducted for the disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the September 2016 Board remand directives.  Specifically, the Veteran was sent a letter in February 2017 asking that he identify any health care providers having additional treatment records pertinent to his appeal.  He did not respond by identifying any additional medical records.  Next, the Veteran's VA treatment records were obtained and associated with the claims file.  Next, as directed, the Veteran underwent a VA examination in February 2017 to evaluate the severity of his disability.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in a May 2017 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
  
The Veteran is seeking a higher initial rating for GERD.  The appeal period now before the Board begins in January 30, 2002, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a 10 percent rating throughout the entire appeal period.  


A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's disability has been assigned a disability rating under Diagnostic Code (DC) 7346 of 38 C.F.R. § 4.114.  The applicable rating schedule is set forth as follows:

7346   Hernia hiatal:

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health
60
Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health
30
With two or more of the symptoms for the 30 percent evaluation of less severity
10

Also potentially applicable is DC 7307, pertaining to gastritis:  

7307   Gastritis, hypertrophic (identified by gastroscope):

Chronic; with severe hemorrhages, or large ulcerated or eroded areas
60
Chronic; with multiple small eroded or ulcerated areas, and symptoms
30
Chronic; with small nodular lesions, and symptoms
10
Gastritis, atrophic.

A complication of a number of diseases, including pernicious anemia.

Rate the underlying condition.


The Veteran also has esophagitis and Barrett's esophagus.  There is not a directly analogous diagnostic code.  The closest analogous diagnostic code is DC 7203, as follows:

7203   Esophagus, stricture of:

Permitting passage of liquids only, with marked impairment of general health
80
Severe, permitting liquids only
50
Moderate
30

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.118.  All symptoms attributed to the coexisting conditions being rated will be considered in assigning the rating, but the criteria under the applicable, predominant disability DC will determine the appropriate rating to be assigned.  See, e.g. Urban v. Shulkin, No. 15-3744, 2017 U.S. App. Vet. Claims LEXIS 1312, at *11 (Vet. App. Sep. 18, 2017).

Concerning weight loss, for purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

Concerning coexisting abdominal conditions, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.  

B.  Discussion

In this case, the Board finds that a higher rating is not warranted.  

Under DC 7346, pertaining to hiatal hernia, the evidence shows persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, but not a considerable impairment of health.  Likewise, under DC 7307, pertaining to gastritis, the evidence shows symptoms, but not multiple small eroded or ulcerated areas.  

As a threshold matter, the private, VA medical records, and the VA examinations do not distinguish the symptoms associated with the GERD and gastritis.  Rather, the VA medical records identify the diagnoses and simply list the symptoms collectively present.  As such, it is not possible to determine the predominant disability.  Hence, the Board will discuss the symptoms collectively and consider the symptoms under either diagnostic code.  See 38 C.F.R. § 4.118, introductory note; Mittleider v. West, 11 Vet. App. 181 (1998).  

Beginning with a June 2004 VA annual evaluation, the Veteran complained of dyspepsia.  In August 2006, it was noted that he had been treated intermittently with medication for GERD.  In December 2009, a witness described the Veteran as having suffered from severe stomach ailments that contributed to his daily suffering.  

At a private consultation in September 2011, the Veteran complained of postprandial discomfort and some increased reflux.  An EGD at that time showed dyspepsia and GERD with findings of hiatus hernia with mild inflammatory changes and gastric polyps in the stomach with mild antral gastritis.

At a VA examination later in September 2011, the Veteran complained of symptoms occurring almost daily.  He had dysphagia, pyrosis (heartburn), reflux, and weight loss from 180 pounds to 170 pounds.  He also had mild nausea.  The functional impact of these symptoms included frequent vomiting causing him not to be able to function at work.  Also, he could not eat large meals; he needed to eat small meals.  There was no substernal arm pain.  The VA examiner noted that an upper GI showed small hiatal hernia without any other abnormalities.  

In an April 2014 statement, the Veteran wrote that the condition was very difficult to live with due to needing to constantly watch his diet, take medication, and needing to have an endoscopy every 1 to 2 years.  

Nearly one year later, at a March 2015 private consultation, the Veteran complained of increase in GERD symptoms despite medication therapy.  He had no dysphagia or weight loss, and he was well nourished.  As relevant, the assessment was GERD, hiatal hernia, gastritis without hemorrhage, and gastric polyp.  A pathology report associated with that consultation indicated mild chronic gastritis and gastric polyp.  

Then, at VA in December 2016, the Veteran had no burning sensation in his chest (heartburn); no chest pain; no regurgitation of food or sour liquid (acid reflux); and no difficulty swallowing (dysphagia).  He was "currently asymptomatic."  One month later, in January 2017, by comparison, he had positive regurgitation of food or sour liquid (acid reflux) and difficulty swallowing (dysphagia).  It was noted that he experienced acid reflux twice in the past two weeks.  Later that same month, he had positive regurgitation of food or sour liquid (acid reflux), but no difficulty swallowing (dysphagia).  It was noted that he had "severe" acid reflux despite medication.  

Most recently, on VA examination in February 2017, he had frequent heartburn, nausea, acidic reflux, pyrosis, and dyspepsia.  The VA examiner found this to involve persistently recurrent epigastric distress. The VA examiner also noted the results of a March 2015 EGD, which showed chronic gastritis and gastric polyps.

Collectively, under DC 7346, this evidence shows dysphagia, pyrosis, and regurgitation with substernal pain, but not a considerable impairment of health.  In this regard, the Veteran has also complained of other symptoms impacting his health.  For instance, at the September 2011 VA examination, he complained of sleep disturbance twice per year.  In his April 2014 statement, he described "side effects" from his condition, such as weakening bone density, stress, and "many others" (which he did not specify).  And, at the February 2017 VA examination, he again complained of needing to sleep sitting up (due to having reflux symptoms when lying down), which the VA examiner characterized as a sleep disturbance.  Even assuming that all of the described symptoms and functional effects are attributable to the service-connected disability, the Veteran remained "well nourished" as shown at the March 2015 private consultation.  The remaining evidence also did not indicate a considerable impairment of health.  Thus, it can be found that the condition impacts his health, but not to a considerable degree.  

Of final note under DC 7346, the September 2011 VA examiner indicated a weight loss from 180 pounds to 170 pounds.  This was not a "material weight loss" under 7346 because it was less than 10 percent of his baseline weight, which means it did not qualify as even a "minor weight loss" as defined in § 4.114.  

Likewise, under DC 7307, concerning gastritis, this evidence shows chronic symptoms, but not multiple small eroded or ulcerated areas.  

Accordingly, a higher rating under these two diagnostic codes is not for assignment.  

Pertaining to DC 7203, regarding stricture of the esophagus, the evidence does not show a moderate disability associated with esophagitis or Barrett's esophagus.  He had difficulty swallowing in January 2017, but not at any other time, as shown in December 2016 and January 2017.  Most recently, the February 2017 VA examiner, as written in an addendum, indicated mild chronic inflammation.  As this was mild, but not moderate, the evidence does not demonstrate a moderate disability picture as required for the minimum disability rating under DC 7203.  

For these reasons a higher schedular rating is not assignable.  

Moreover, the complete signs and symptoms of the Veteran's disability are contemplated by the rating schedule.  The rating schedule sets forth a broad and non-exclusive continuum contemplating all associated symptoms and the overall effect of those symptoms on a veteran's health.  See 38 C.F.R. § 4.118, DCs 7203, 7307, 7346; Grassa v. McDonald, No. 14-1925, 2015 U.S. App. Vet. Claims LEXIS 715, at *11-12 (Vet. App. May 29, 2015) (nonprecedential) (addressing the diagnostic code applicable to hemorrhoids).  Therefore, the rating schedule compensates for all symptoms of his disability, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321; King v. Shulkin, No. 16-2959, 2017 U.S. App. Vet. Claims LEXIS 1829 (Vet. App. Dec. 21, 2017). 

In light of the foregoing, even after resolving all reasonable doubt in the Veteran's favor where possible, a higher rating is denied.  As the evidence is not in equipoise, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The appeal is, therefore, denied.  


ORDER

A disability rating in excess of 10 percent for GERD is denied.  


REMAND

The increased rating claim for the right hip disability must be remanded because there was not substantial compliance with the Board's September 2016 remand directives.

In relevant part, the Board directed the RO to arrange for a VA examination.  The VA examiner was asked to give all findings compliant with 38 C.F.R. § 4.59 pursuant to Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

Upon remand, a VA examination was conducted in February 2017.  This examination does not substantially comply with the Board's remand directives.  In one section of the examination, the VA examiner found that there was pain with weight bearing.  On the last page of the examination, the VA examiner answered two "Correia Questions," including whether there was evidence of pain on passive range of motion testing and whether there was evidence of pain when the joint is used in non-weight bearing.  The examiner wrote "no" for both questions.  However, these are not the appropriate questions under Correia.      

As the Board indicated in its remand, to be adequate, a VA examination for the joints must, wherever possible, include the results of the range of motion tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint, as described in the final sentence of § 4.59.  See Correia, 28 Vet. App. at 168.  

Here, the VA examiner only addressed passive range of motion and non-weight bearing.  The VA examiner did not address active range of motion and range of motion with weight-bearing.  Therefore, the VA examination did not substantially comply with the Board's remand directives.  The Board recognizes that the VA examiner was simply answering the questions posed by the RO's examination request.  Nonetheless, the needed information was not captured by the examination.  Accordingly, it does not satisfy the remand requirements.  

Furthermore, the February 2017 VA examination is not adequate because the examiner was "unable to determine" whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  Stated differently, the VA examiner did not estimate the loss of function with repeated use over time.  In situations where an examination is not conducted after repeated use over time, a VA examiner should estimate functional loss based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right hip condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right hip condition.  

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  

Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner should ask the Veteran to describe the additional functional loss, including limitation of motion he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner should then estimate the functional loss based on all the evidence of record.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all action set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


